DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 04/19/2021 has been entered and made of record. Claims 1, 6, 9, 14, 17, and 19 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US 2018/0349444) in view of Wang et al. (US 9161006) and Parenteau et al. (US 8264503).
Regarding claim 1, Mulligan teaches/suggests: In a digital medium environment to render graphic objects 
associating, at the graphics processing unit, a pattern surface to a framebuffer, the pattern surface representing non-displayed images (Mulligan [0042]: “Using, for example, rules/instructions contained with the font atlas 204, it is determined how to build an atlas index (506). An atlas index 206 is generated (508) with an entry corresponding to the respective character, and an image of the glyph for the character may be added to a frame buffer 208 (510). The glyph image is stored within one of the RGBα color channels within a texture atlas 210 (512).”); 
rendering, at the graphics processing unit, a plurality of different appearing pattern cells at the pattern surface (Mulligan [0039]: “The initial configuration process may be optionally performed upon start-up of a UI application on a device and may generate texture atlases with commonly used glyphs. For example, if the UI application is used for displaying EPG data for display to customers in the United States of America, where English is predominantly spoken, characters to be added during the initial configuration may correspond to textual characters within the English alphabet (e.g., ‘A’, ‘B’, ‘C’, ‘D’, etc.), numbers (e.g. ‘1’, ‘2’, ‘3’, etc.), and other commonly used characters (e.g. ‘!’, ‘?’, ‘,’, ‘,’, etc.) … The application providing the UI is started (410) and a configuration file or the like may be received (420). The configuration file may comprise the commonly used characters and parameters such as font 
rendering, at the graphics processing unit, graphic objects 
Mulligan is silent regarding:
the associating including directing the framebuffer from a texture surface representing displayed images to the pattern surface representing non-displayed images, the pattern surface being a separate rendering surface than the texture surface; 
re-associating, at the graphics processing unit, the framebuffer from the pattern surface back to the texture surface, the re-associating including the pattern surface being reset as the texture surface; 
Wang, in view of Mulligan, teaches/suggests:
the associating including directing the framebuffer from a texture surface representing displayed images to the pattern surface representing non-displayed images, the pattern surface being a separate rendering surface than the texture surface (Mulligan [0042]: “…an image of the glyph for the character may be added to a frame buffer 208 (510). The glyph image is stored within one of the RGBα color channels within a texture atlas 210 (512).”Wang col. 4 line 59 – col. 5 line 11: “Obtain the OPENGL texture ID for the CVOpenGLESTextureRef in step 3 and attach it to an OPENGL framebuffer via the standard OPENGL API so that it can be rendered to;” col. 7 ll. 23-41: “When the first frame is finished rendering and after it has been copied to the default frame buffer 210, P0 is detached from the primary frame buffer 710 and P1 is attached in its place.” [In view of Mulligan and Wang, adding a glyph image to the frame buffer requires attaching a glyph surface (the claimed pattern surface) to the frame buffer so that the glyph can be rendered to.]); 
re-associating, at the graphics processing unit, the framebuffer from the pattern surface back to the texture surface, the re-associating including the pattern surface being reset as the texture surface (Mulligan [0040]: “Text may be received (450) within UI data to be rendered for display at the device running the UI application;” Wang col. 4 line 59 – col. 5 line 11: “Obtain the OPENGL texture ID for the CVOpenGLESTextureRef in step 3 and attach it to an OPENGL framebuffer via the standard OPENGL API so that it can be rendered to;” col. 7 ll. 23-41: “When the first frame is finished rendering and after it has been copied to the default frame buffer 210, P0 is detached from the primary frame buffer 710 and P1 is attached in its place.” [In view of Mulligan and Wang, rendering the text for display requires reattaching the display surface (the claimed texture surface) to the frame buffer so that the text can be rendered to.]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the frame buffer of Mulligan such that a surface is attached to it as taught/suggested by Wang so that it can be rendered to.

Mulligan further discloses in [0003]: “A texture atlas improves the efficiency of drawing glyphs in a UI because the texture atlas can be loaded into a graphics memory buffer once and avoids repeated copying of small textures.” Mulligan does not teach/suggest graphic objects associated with pattern paint. Nor does Mulligan teach/suggest:
the plurality of different appearing pattern cells used to form pattern paints and rendered at the pattern surface independent of their sequential order for rendering the pattern paints; 
Parenteau, however, teaches/suggests graphic objects associated with pattern paint (Parenteau col. 1 ll. 37-55: “In the PDF imaging model for two-dimensional graphics, "paint" is placed on a page in selected areas. Painted figures may be in the form of character shapes, geometric shapes, lines, or sampled images.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the glyphs of Mulligan to include painted figures as taught/suggested by Parenteau in order to improve the efficiency of drawing pattern paint. As such, Mulligan as modified by Wang and Parenteau teaches/suggests:
the plurality of different appearing pattern cells used to form pattern paints and rendered at the pattern surface independent of their sequential order for rendering the pattern paints (Mulligan [0037]: “A text string 302, exemplary depicted as the characters ‘CAT’, is received at a device 102 within UI data 120 to be rendered for display on the device;” [0039]: “…characters to be added during the initial configuration may correspond to textual characters within the English alphabet (e.g., ‘A’, ‘B’, ‘C’, ‘D’, etc.), numbers (e.g. ‘1’, ‘2’, ‘3’, etc.), and other commonly used characters (e.g. ‘!’, ‘?’, ‘,’, ‘,’, etc.);” Parenteau col. 1 ll. 37-55: “In the PDF imaging model for two-dimensional graphics, "paint" is placed on a page in selected areas. Painted figures may be in the form of character shapes, geometric shapes, lines, or sampled images.”); 

Regarding claim 3, Mulligan as modified by Wang and Parenteau teaches/suggests: The method as described in claim 1, further comprising: 
identifying the pattern paints associated with the graphic objects (Mulligan [0040]: “Text may be received (450) within UI data to be rendered for display at the device running the UI application. It is determined if respective characters within the text to be rendered exist within a texture atlas (460);” Parenteau col. 1 ll. 37-55: “In the PDF imaging model for two-dimensional graphics, "paint" is placed on a page in selected areas. Painted figures may be in the form of character shapes, geometric shapes, lines, or sampled images.”); 
generating the pattern surface associated with the graphics objects (Mulligan [0042]: “Using, for example, rules/instructions contained with the font atlas 204, it is determined how to build an atlas index (506). An atlas index 206 is generated (508) with an entry corresponding to the respective character, and an image of the glyph for the character may be added to a frame buffer 208 (510). The glyph image is stored within one of the RGBα color channels within a texture atlas 210 (512).”); 
Mulligan as modified by Wang and Parenteau does not teach/suggest:
batching the rendering of the graphic objects having pattern paint into rendering a single graphic object having the pattern paint from different pattern cells of the plurality of different appearing pattern cells.
Parenteau, in view of Mulligan, teaches/suggests:
batching the rendering of the graphic objects having pattern paint into rendering a single graphic object having the pattern paint from different pattern cells of the plurality of different appearing pattern cells (Mulligan [0040]: “Text may be received (450) within UI data to be rendered for display at the device running the UI application. It is determined if respective characters within the text to be rendered exist within a texture atlas (460) ... If a glyph that is to be rendered in the UI already exists within a texture atlas (YES at 460), the UI may be generated using the existing glyph (480);” Parenteau col. 6 ll. 31-46: “In identifying the objects and assigning them to the group, the batch early engagement rules may be applied. As shown in block 306, it may be determined whether the group is located within an area to be rendered;” col. 8 ll. 27-32: “The artwork 122 may be sent to the GPU in one or more batches with a suitable API call or calls.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the glyphs of Mulligan as modified by Wang and Parenteau to be grouped for batch rendering as taught/suggested by Parenteau in order for performance.

Regarding claim 4, Mulligan as modified by Wang and Parenteau teaches/suggests: The method as described in claim 1, wherein: 
rendering the plurality of different appearing pattern cells at the pattern surface includes storing a location of each pattern cell of the plurality of different appearing pattern cells (Mulligan [0043]: “An atlas entry may comprise information defining a position of the glyph image within the texture atlas as well as parameters of the glyph represented by the image.”); and 
rendering the graphic objects associated with the pattern paints includes fetching color information from the pattern surface for each graphic object based at least in part on the location of the respective pattern cell associated with the corresponding pattern paint of the graphic object (Mulligan [0050]: “If a determination is made that a glyph corresponding to the character to be rendered exists in a texture atlas (YES at 708), the position of the corresponding glyph is determined (710), for example from the atlas entry associated with the corresponding glyph that contains position information such as the color channel that the corresponding glyph is stored on within the texture atlas, the co-ordinates of the corresponding glyph within the color channel, etc. The corresponding glyph and parameters associated with the glyph, such as the UV array information used for rendering the glyph texture, is provided to the GPU (712) for display in the UI;” Parenteau col. 1 ll. 37-55: “In the PDF imaging model for two-dimensional graphics, "paint" is placed on a page in selected areas. Painted figures may be in the form of character shapes, geometric shapes, lines, or sampled images.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Mulligan as modified by Wang and Parenteau teaches/suggests: The method as described in claim 1, wherein rendering the plurality of different appearing pattern cells at the pattern surface, comprises: 
identifying an available slot of the pattern surface for each pattern cell of the plurality of different appearing pattern cells (Mulligan [0045]: “The available space in a current color channel of a texture atlas is determined (602), for example by using a binary packing tree, and it is determined if there is available space to add the glyph image (604).”); 
storing a location and a bounding box of each available slot associated with a pattern paint (Mulligan [0045]: “If there is available space to add the glyph image in the current color channel (YES at 604), the image is stored in the current color channel (606) and the packing tree is updated accordingly (612) to reflect the added glyph.”); 
marking the available slot as unavailable (Mulligan [0045]: “If there is available space to add the glyph image in the current color channel (YES at 604), the image is stored in the current color channel (606) and the packing tree is updated accordingly (612) to reflect the added glyph.”); 
establishing a rendering matrix for the graphic objects associated with the plurality of different appearing pattern cells (Mulligan [0045]: “If there is available space to add the glyph image in the current color channel (YES at 604), the image is stored in the current color channel (606) and the packing tree is updated accordingly (612) to reflect the added glyph.” [The color channel meets the claimed rendering matrix.]); and 
issuing rendering events for the plurality of different appearing pattern cells at the pattern surface (Mulligan [0042]: “…and an image of the glyph for the character may be added to a frame buffer 208 (510). The glyph image is stored within one of the RGBα color channels within a texture atlas 210 (512).”).

Regarding claim 6, Mulligan as modified by Wang and Parenteau teaches/suggests: The method as described in claim 1, wherein positions of the plurality of different appearing pattern cells at the pattern surface are independent of positions of the graphic objects at the texture surface (Mulligan [0037]: “A text string 302, exemplary depicted as the characters ‘CAT’, is received at a device 102 within UI data 120 to be rendered for display on the device;” [0039]: “…characters to be added during the initial configuration may correspond to textual characters within the English alphabet (e.g., ‘A’, ‘B’, ‘C’, ‘D’, etc.), numbers (e.g. ‘1’, ‘2’, ‘3’, etc.), and other commonly used characters (e.g. ‘!’, ‘?’, ‘,’, ‘,’, etc.).”).

Regarding claim 7, Mulligan as modified by Wang and Parenteau does not teach/suggest: The method as described in claim 1, wherein rendering the graphic objects associated with the pattern paints, comprises: 
associating the pattern surface as an input to a fragment shader; 
assigning a location for each vertex of a tessellated geometry of the graphic object; 
uploading the location for each vertex of the tessellated geometry of the graphic object to the graphics processing unit; and 
fetching, at the fragment shader, color information from the pattern surface for each graphic object based on the location for each vertex.
Parenteau, in view of Mulligan, teaches/suggests:
associating the pattern surface as an input to a fragment shader (Mulligan [0050]: “If a determination is made that a glyph corresponding to the character to be rendered exists in a texture atlas (YES at 708), the position of the corresponding glyph is determined (710), for example from the atlas entry associated with the corresponding glyph that contains position information such as the color channel that the corresponding glyph is stored on within the texture atlas, the co-ordinates of the corresponding glyph within the color channel, etc. The corresponding glyph and parameters associated with the glyph, such as the UV array information used for rendering the glyph texture, is provided to the GPU (712) for display in the UI;” Parenteau col. 5 ll. 29-40: “A pixel shader comprises program instructions that are executable by the GPU to determine properties (e.g., color) of a particular pixel. A pixel shader may expect input such as uniform variables (e.g., constant values for each invocation of the pixel shader) and pixel attributes (e.g., per-pixel data).”); 
assigning a location for each vertex of a tessellated geometry of the graphic object (Parenteau col. 8 ll. 27-32: “After the initial culling of the artwork 122 on the CPU, the remaining artwork 122 may be sent to the GPU for rendering. The artwork 122 may be sent to the GPU as a polygonal mesh of vertices with various uniform variables and per-vertex attributes.”); 
uploading the location for each vertex of the tessellated geometry of the graphic object to the graphics processing unit (Parenteau col. 8 ll. 27-32: “After the initial culling of the artwork 122 on the CPU, the remaining artwork 122 may be sent to the GPU for rendering. The artwork 122 may be sent to the GPU as a polygonal mesh of vertices with various uniform variables and per-vertex attributes.”); and 
fetching, at the fragment shader, color information from the pattern surface for each graphic object based on the location for each vertex (Mulligan [0050]: “If a determination is made that a glyph corresponding to the character to be rendered exists in a texture atlas (YES at 708), the position of the corresponding glyph is determined (710), for example from the atlas entry associated with the corresponding glyph that contains position information such as the color channel that the corresponding glyph is stored on within the texture atlas, the co-ordinates of the corresponding glyph within the color channel, etc. The corresponding glyph and parameters associated with the glyph, such as the UV array information used for rendering the glyph texture, is provided to the GPU (712) for display in the UI;” Parenteau col. 8 ll. 27-32: “After the initial culling of the artwork 122 on the CPU, the remaining artwork 122 may be sent to the GPU for rendering. The artwork 122 may be sent to the GPU as a polygonal mesh of vertices with various uniform variables and per-vertex attributes.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the GPU of Mulligan to include the fragment shader of Parenteau because that would have been well-understood, routine, and conventional for rendering.

Regarding claim 8, Mulligan as modified by Wang and Parenteau does not teach/suggest: The method as described in claim 1, wherein rendering the graphic objects associated with the pattern paints, comprises: 
merging vertices of the graphic objects in a single buffer; and 
rendering the graphic objects in a single rendering event.
Parenteau further teaches/suggests:
merging vertices of the graphic objects in a single buffer (Parenteau col. 8 ll. 27-32: “After the initial culling of the artwork 122 on the CPU, the remaining artwork 122 may be sent to the GPU for rendering. The artwork 122 may be sent to the GPU as a polygonal mesh of vertices with various uniform variables and per-vertex attributes. The artwork 122 may be sent to the GPU in one or more batches with a suitable API call or calls.”); and 
rendering the graphic objects in a single rendering event (Parenteau col. 8 ll. 27-32: “The artwork 122 may be sent to the GPU in one or more batches with a suitable API call or calls.”).
The same rationale to combine as set forth in the rejection of claim 3 above is incorporated herein.

Claims 9 and 11-16 recite limitations similar in scope to those of claims 1 and 3-8, respectively, and are rejected using the same rationales. Mulligan as modified by Wang and Parenteau further teaches/suggests a central processing unit (Mulligan Fig. 1: CPU 110; Parenteau col. 5 ll. 16-28: “In one embodiment, the program code 117 may be provided to the GPU 110 by the CPU 910 or other components of the computer system shown in FIG. 8.”).

Claims 17-20 recite limitations similar in scope to those of claims 1, 3, 6, and 8, respectively, and are rejected using the same rationales. Mulligan as modified by Wang and Parenteau further teaches/suggests the rendering the plurality of graphic objects including fetching color information from the first surface for each graphic object based at least in part on the location of the pattern cell associated with the corresponding pattern paint of the graphic object (Mulligan [0050]: “If a determination is made that a glyph corresponding to the character to be rendered exists in a texture atlas (YES at 708), the position of the corresponding glyph is determined (710), for example from the atlas entry associated with the corresponding glyph that contains position information such as the color channel that the corresponding glyph is stored on within the texture atlas, the co-ordinates of the corresponding glyph within the color channel, etc. The corresponding glyph and parameters associated with the glyph, such as the UV array information used for rendering the glyph texture, is provided to the GPU (712) for display in the UI.”).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US 2018/0349444) in view of Wang et al. (US 9161006) and Parenteau et al. (US 8264503) as applied to claims 1 and 9 above, and further in view of Hoppe et al. (US 2007/0002069).
Regarding claim 2, Mulligan as modified by Wang and Parenteau does not teach/suggest: The method as described in claim 1, wherein the rendering the plurality of different appearing pattern cells at the pattern surface includes rendering at least two of the different appearing pattern cells of the plurality of different appearing pattern cells at the pattern surface in parallel. Hoppe, however, teaches/suggests in parallel (Hoppe Abstract: “The parallel texture synthesis technique, while based on a neighborhood matching technique having order-independent texture synthesis, extends that approach in at least two areas, including efficient parallel synthesis and intuitive user control.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the glyphs of Mulligan as modified by Wang and Parenteau to be generated in parallel as taught/suggested by Hoppe in order for performance.

Claim 10 recites limitations similar in scope to those of claim 2, and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Parenteau are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8219370 – attaching to FBO
US 2008/0079658 – switching between non-display and displace surfaces
US 2008/0109171 – swapping input and framebuffer textures
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611